 GLAZER STEEL CORPORATION7United States are followed only in so "far as practicable,"and that thecircumstancesof the instant case warranteddeparture from strictcompliancewith therule againstadmissionof hearsay evidence. In support of this positioncounselcited authority to the effect that in certainsituationswhere hearsay evidencehas rational,probativeforce and is corroborated it may constitute substantialevidencein a Boardproceeding. Part of the corroborationon which counsel would rely, to admit this hearsayevidence, is theclaim thatthe evidence reveals Lamonworked primarily on Austad work as distinguished fromJohnston work until after the strike began in October 1965.But thiswould be slight, if any, corroboration of anallegationthatRespondent indulged in unlawfulpreemploymentinterrogations.GeneralCounsel alsosought to elicit thetestimonyof Harley Olsonconcerning aconversationhe had with affiant Lamon, which, counselstated,would support thestatementscontained in theaffidavit. This proffer of testimony was also rejected on theground that it would be hearsay. Whatever the rule may beas to admissiblity of hearsay evidence if properlycorroborated,itisnot likely that the rule permitscorroboration of hearsay evidence by hearsay testimony. Ihave not been persuaded that therulingrejecting theaffidavitwas inerror,and such rejection is herebyaffirmed.Because theaffidavit of Lamon was not admitted asevidence, further discussion is not necessary, but thisfurther observation is made. If the incident, towardwhich the affidavit was directed as proof, had beenproven it would at most have established an isolatedinstanceof interrogationin violationof Section 8(a)(1).No other independent acts of violation of Section8(a)(1) were alleged or sought to be proven. If Lamonhad been present to testify, and if after cross-examination,his testimony stood substantially as inhis affidavit, it would likely be deemed to violate theAct. Thereis thishowever to considerin mitigation ofthe conversation Respondent's supervisor had withLamon,as it is setforth in the affidavit. Respondentwas involvedin an unusual situationrespecting theUnion and its employees.With certain of theemployeesdeemed tobe in a unitof employees ofanother employer, represented by a union that had noconnectionwith Respondent's employees, as such, anemployer with the purest of attitudes toward unions,might be excused for asking a prospective employeewhich group he preferred to work with. In such acase,if not here, it might be necessary to look towardother conduct on the part of such an employer, to finda violation.The statements of dispatcher Severson, asascribed to him in the affidavit of Lamon, do scarcelymorethan makesuch inquiry.Counsel for the General Counsel seeks to make a pointof the fact Severson did not take the stand to deny theconversation set forthin theLamon affidavit; but trialprocedure does not require refutation of a statement not inevidence, to escape the onus of a claim made outside therecord.RECOMMENDED ORDERBecause of the findings and conclusions hereinbeforeset forth,itisrecommended that the complaint bedismissed in its entirety.GlazerSteelCorporationandUnitedSteelworkers of America,AFL-CIO. Case15-CA-2666.FEBRUARY17,1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn August 24, 1966, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged inother unfair labor practices alleged in the complaintand recommended dismissal of these allegations.Thereafter, the General Counsel and Respondentfiled exceptions to the Trial Examiner's Decisionwith supporting briefs, and Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The Board hasconsidered the Trial Examiner's Decision, theexceptions and briefs,' and the entire record in thisproceeding,and hereby adopts the findings,2conclusions,3 and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRespondent's request for oral argument is denied because, inour opinion,the record, exceptions,and briefs adequately setforththe issues and the positions of the parties.2We also reject Respondent's request that we disregard theTrialExaminer's findings and make our own findingsde novofrom the record.We have reviewed the Trial Examiner's findingsin the lightof the recordand conclude that they are supported byit.iThe Respondent'sexceptionsto the TrialExaminer'sDecision are in large part directed to the credibility resolutions oftheTrialExaminer.We will not, however,overturn a TrialExaminer'sresolutions of credibility issues unlessthe partyexceptingtosuchfindingsdemonstratesbyaclearpreponderance of the relevant evidencethat theyare incorrect.StandardDry Wall Products, Inc.,91 NLRB 544, enfd. 188 F.2d363 (C.A. 3).Respondent,in our opinion,has not sustained thatburden here.In adopting the Trial Examiner's conclusion that Respondentviolated Section 8(a)(3) and(1) of the Actby discharging Bell,Longe,Royal, andRay, we relynot only onthe TrialExaminer'ssubsidiary findings, but also on the fact that each of theseindividuals signed an authorizationcard for the Union. 8DECISIONS OF NATIONAI. LABOR RELATIONS BOARDRecommended Order of the Trial Examiner 4 andhereby orders that the Respondent, Glazer SteelCorporation, New Orleans, Louisiana, its officers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder.4We do not,however,adopttheTrialExaminer'srecommendation,not included in his Recommended Order, thatthe Respondent read to its assembled employees the notice whichour Order requires the Respondent to postTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner:Upona charge filed byUnited Steelworkers of America,AFL-CIO,herein calledthe Union,on June 29,1965, amended on August 24, 1965,theGeneralCounsel,by the Regional Director ofRegion 15 of the National Labor Relations Board,hereincalled the Board,issued a complaint and notice of hearingon November 30, 1965, copies of which were duly servedupon the parties. The complaint alleges that Glazer SteelCorporation,herein called the Respondent,engaged incertain unfair labor practices violative of Section 8(a)(1)and (3)of the NationalLaborRelations Act, herein calledthe Act.The Respondent duly filed an answer denying thatit had engaged in any conduct violativeof the Act.Pursuant to due notice a hearing was conducted beforeme in New Orleans,Louisiana,on May 3 and 4 and June 6,1966.Allpartieswere represented and given fullopportunity to be heard.Briefs have been received fromthe Respondent and the General Counsel and have beencarefully considered. iUpon the entire record2 in this case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTand (7) of the Act and that it would effectuate the policiesof the Act to assertjurisdiction herein.II.THELABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Preliminary StatementIn the latter part of April or early in May 1965,3 SidneyWalker, an employee of the Respondent, brought into theRespondent's plant authorization cards of the Union. Hecontacted Jack Bell, another of Respondent's employeeswho worked on the night shift,and commenced anorganizational campaign of the Respondent's employeeswho numbered about 60, about 16 of whom were on thenightshiftwhichcommenced about5 p.m. ThereafterJerome Glazer, about May 14, made a speech to theassembled employees and another one about May 21. Inbetween the two speeches, Jerome Glazersummonedapproximately six employees into his private office andhad personal conferences with them concerning theUnion.Louis Glazer,theRespondent'sexecutive vicepresident,summoned about 12 employees for similarconferences.In addition, six employees were discharged;Willie Jones on May 21, Samuel L. Mock on May 28, LeeOscar Longe, Joseph Royal, William Ray, Jr., on June 4,and Jack Bell on June 5. The latter four were dischargedbecause of alleged participation in gambling.The GeneralCounsel contends that the stated reasons for thedischarges were pretextual and that the discharges were inrealitymotivatedby theknown union activities andsympathies of these employees. The General Counselfurther contends that Jerome Glazer's speeches andinterviews as well as Louis Glazer's interviews wereviolative of Section 8(a)(1) of the Act. The Respondent, initsanswer,denied that it had engaged in any conductviolative of the Act.I.JURISDICTIONAL FINDINGSThe complaint alleges, the answer admits, and I findthat the Respondent is a Tennessee corporation engagedin the fabrication and wholesale distribution of steel andrelated products from its principal office and place ofbusiness in New Orleans, Louisiana, the only locationinvolved in these proceedings; that during the past 12months, a representative period, it has in the course andconduct of its business purchased and received, at its NewOrleans, Louisiana, plant, directly from points outside theState of Louisiana,steel and other materials valued inexcess of $100,000; that during the same representativeperiod it has sold and shipped from its New Orleans,Louisiana, plant, directly to points outside the State ofLouisiana, steel and other products valued in excess of$100,000.Accordingly, I find that the Respondent isengaged in commerce within the meaning of Section 2(6)iPrior to the opening of the formal hearing,the Respondentmoved to dismiss the complaint on various grounds AssociateChief TrialExaminer Sidney Lindner denied the Respondent'smotion by telegraphic communicationon April 27,1966 It wasstipulated at the hearing that no action was required by me onRespondent'smotion to revoke a certain subpoena ducestecumbecause the Respondent had complied with its terms to thesatisfaction of the General CounselB.The Speechesand InterviewsJerome Glazer4 testified that he became aware of theUnion's organizational campaign a few days before his firstspeech. He described the manner in which he obtainedsuch knowledge as follows:Iwas walking outthrough theplant,which I do fairlyregularly .... And of course I got some oldtimersaround, and they said, "What's going on with thisunion again,Mr. Glazer?" And I just took a stab in theback they were coming around again, whether theoldtimers might have known it or not.Testifying as to the reason for his first speech, Jerome saidthat as, "a couple fellows" mentioned it, it prompted him"to get busy and see what I can do about it."The employees were notified by their foreman toproceed to the No. 2 shed of the plant. The testimony is2Respondent's counsel submitteda motion to correct certainportionsof the record. The General Counsel did not file anyopposition and the motionis herebygranted3Hereafter all dates willrefer to the year 1965 unless otherwisespecified'HereafterJerome Glazer will be referredto asJerome andLouis Glazer as Louis GLAZER STEEL CORPORATIONvagueas to the exact date, but it was on a Friday nightabout 4:30 p.m. so employees on both the day shift and thenight shift could attend.5The speech, a copy of which was introduced inevidences was as follows:Men, I have a shortmessagewhich is of greatimportance to us all. Please listen carefully.If you all cannot hear me, please raise your hands.Some Union people are trying to get our employeesto sign up with them. I don't know what they arepromising, but I understand they are trying to makeyou believe they can take this business over and makeyou rich over night.Let me give you the facts, so you won't be fooled.First,you didn't get your job here from any Union,and this Union is not going to get you a job anywhereelse if you lose your job here.Second,Union people are being paid by the Unionto signyou up so they can get your money. They areonly after your money-and that's the simple truth.They don't work for nothing, and they keep their jobsas long asthey can collect dues money from peoplelike you.Third,the Union can't makeus signa contract, orpayhigherwages,orkeepanundesirableemployee-it can't make us doanythingwe think isbad for the company's business. Anybody can makepromises, but the law is clear: We do not have tomake any concessions to any Union.Fourth,about all the Union canreallyguarantee toget for the money they may take from you is theconstant risks of work stoppages and strikes. If theydon't get their way, they will always be trying to shutus down with a strike. Is this whatyouwant? Haveyou thought what it would be like if you didn't haveyour paycheck every week? Where would you get themoney to pay rent, buy groceries, keep up theinstallmentson your car, your TV and furniture, payyour other bills? You wouldn't even be able to drawunemployment pay if the Union called a strike.Because I think some of our people may notunderstand clearly how the company feels about thisUnion thing, I am going to give it to you straight.Here it is:THIS COMPANY DOES NOT WANT A UNIONIN THIS PLANT.We know how Unions can destroy jobs andcompanies with their strikes and other troubles.Thismeansthat if you let yourself get mixed up inthis thing, you will be in a fightagainst us,and thepaid Union men will be standing around, withoutrisking their jobs or their paychecks, watching youand the company in a fight. The Union can't loseanything by telling you to fight us, butwecan lose thisplant andyoucan lose everything you've got here.Iwould like to make these suggestions to you:NUMBER ONE.If you are asked to sign a Unioncard, my advice is DON'T DO IT.Thinkbefore youact.Ask yourself,"What can this Union do for me, andwhat can it do to hurt me?" DON'T letanyonepushyou into making what may be the biggest mistake ofyour life.NUMBER TWO.Don't let these Union peoplepester you or bother you into doing something youdon't really want to do. You have the right to walk5 It is apparent that the first speech by Jerome was given oneither May 7 or May 14 1 am inclined to fix the date as May 7 for9away from them, and to keep them away from you.They will try all kinds of tricks to try to get you to signa card. They will tell you that your friends havesigned. They will try to shame you into signing bypretending it will help someone else.Believeme,nobodyisgoing to help you if this Union pulls you outon strike and makes you lose your job.NUMBER THREE.If you have any questions aboutthis matter, come to us for the answers. We want youto have the TRUTH. We want to answer all of yourquestions.We will be glad to see you in our office, orat your home, or anywhere you may want to talk withus. If we don't have the answers to all your questions,we will get the accurate information and give it to you.[Emphasis in speech as in original.]Jerome in testifying as to the reasons for calling invarious employees for interviews stated:I had my supervisors out there, and I couldn't getacross my point to them, I felt, and I discussed thiswith legal counsel and decided that I'd call them [theemployees] into my office.Jerome then said that he selected about six employeesfor interviews on a random basis primarily fromwarehouses No. 2 and No. 3. Louis interviewed about 12employees. Each of the employees were notified by theirrespective supervisors to appear at either Jerome's orLouis' office. The interviews were held between Jerome'sfirst and second speeches. I conclude that the interviewsoccurred between May 10 and May 20.Sidney Walker was employed by the Respondent fromDecember 1961 to October 1965. He testified that theWednesday following Jerome's first speech, he was calledinto Jerome's office and asked if he had anything to dowith the Union and whether he had brought the (union)cards into the plant. Walker denied it and Jerome said,"what I hate is a man looking me in the eye and telling mea lie." Walker further testified that Jerome said the Uniondoesn't do anything for the people except call them out onstrike, that the men have nothing in their "basket," nofood in the house, and "no rent to pay." Finally, accordingtoWalker, Jerome said that he had some good peopleoutside that would tell him anything he wanted to knowand that he had three "fellows" who told him that Walkerorganized the Union.Jerome testified that he called Walker and told him thatif a union got into the plant and they had an election and ifthere was no agreement on everything that the Unionasked for, the Respondent did not have to sign a contract,even though they did negotiate. He testified that he toldWalker he did not intend to close the plant, that he wasprepared for a strike, and that the men who did not workwouldbe replaced and would be ineligible forunemployment benefits. Jerome denied asking or accusingWalker of starting the union organization or that heaccused Walker of lying.I credit Walker's versionof his interview with Jeromeand do not credit Jerome's denials. Walker was no longerin the employ of the Respondent when he testified andappeared to be an individual who harbored no personalresentment against the Respondent. On the other hand, Iwas not impressed with Jerome's demeanor nor themanner in which he gave his testimony. I do not believeJerome spelled out, as he testified, all the legaltechnicalities which would enable the Respondent to hirereplacements. I believe, as will appear later in thisthe first speech andMay 21 forJerome's second speech'Resp Exh 5 10DECISIONSOF NATIONALLABOR RELATIONS BOARDDecision,that Jerome and Louis called in those who wereprotagonists of the Union,in order to put their main thesisacross in plainer language and without refinements whichJerome felt were necessary in his prepared speeches to theassembled employees.Earl Norman testified credibly that about a week afterJerome's first speech he was called into Jerome's office,that Jerome had his application for employment and thathe asked him about his schooling,about his family, andhow would they get an education if he did not work. Hethen asked Norman if he had signed one of the little whitecards.When Norman denied that he had,he was told thathe had permission to run them off the premises if theytried,and Jerome then said that they tried to organize oncebefore but all that were involved in that organizationalattempt were fired.Jerome testified that he did notinterviewNorman and the Respondent'sbrief arguesthatLouis actually interviewed Norman and thereforeNorman should be discredited.It is further argued thatNorman should not be credited because he has a claim forpersonal injuriespending against the Respondent.However, I credit Norman as a forthright,sincere witnesswho told the truth concerning his interview, and Iconclude that Jerome, in fact,did interview Norman.Jerome testified he had no record of which,or the numberof, employees he interviewed.Louis' testimony likewisefailed to disclose any record of those interviewed or thenumber.JackBellwas employed by Respondent fromFebruary 20, 1963, until his discharge on June 4. Bellcredibly testified that he was interviewed by Louis whotold him that he was called to the office because of theUnion, that the Respondent did not want a union,that itwas not good for anything.Louis then said that he noticedhe was a young man with three children,that he hadborrowed money, that this was the way he tried to help theemployees, that he had his permission to run anyone offthe premises who wanted him to sign a card.Lee O.Longe was employed by the Respondent fromFebruary 19, 1964, until he was discharged on June 4. Hetestified that he was asked by Louis if he were approached"with those little white cards to be signed."Longe said hehad not.Louis then said"I am not going to tell you what todo, but I would advise you not to sign them." Louis alsosaid, according to Longe's credited testimony,that heknew what was happening,that if anything happened, hecould find out in an hour or so and could fire any or all theemployees at any time for any reason.Joseph Louis Royal was employed by the Respondentfrom July 29,1963, and was discharged June 4. He wasinterviewed by Louis. When he arrived in Louis' office,Louis said to him, "Well,I guess you heard,I'm calling allthe guys in here to find out just how they feel about theUnion."Louis then went on and said that he wasn't pullingany punches,that he was making it plain that he didn'twant a union,and, "Furthermore,any guy that is for theunion,I don't want him in here either."Louis continued bysaying that any one with the Company for more than 1 yearshould be for the Company and that he did not see whythey would not be for the Company.In concluding theconversation Louis said that he knew that some employeeshad signed cards and he was trying to find out about it andhe asked Royal if he signed one. Royal replied that he hadnot because he was afraid of losing his job.' Jerome later attempted to modify this testimony by stating heused the figure of 20 to 30 men because he had heard it mentionedat the hearing The record, however,shows that Jerome testifiedWillie Earl Jones,Jr., was employed by the Respondentfrom May 11,1964, until his discharge on May 21. Joneswas interviewed by Louis sometime between the first andsecond of Jerome's speeches.Louis asked him how longhe had worked for the Respondent and Jones replied thatitwould soon be a year.Jones then credibly testified thatLouis asked him about the Union and when Jones repliedthat he did not know anything about it, Louis said,"that'sstrange. I thought they had notified everybody on the nightshift." Louis went on and told Jones that if anyone gavehim a white card,he should not sign it, but to come to himor Jerome and they would tell him what to do. Louis alsosaid that the guy at Building 2 and the little guy on thenight shift at Building 1 were giving the trouble and added,"god damn,I'll find a way to fire them within a week."Apparently to show that he was not participating in unionactivity,Jones volunteered that he slept in one of thetrucks during his lunch hour.Louis made no remarkconcerning this proffered information.Jones further testified credibly that about a week laterhe went to Jerome to borrow$50. Jerome said to him, "Iam going to let you have it, but first we are going to have alittle talk-about this union out here trying to get in here. Iwant you to tell me what you know about it." When Jonesdenied having any knowledge,Jerome said,"that's funny,I thought they had notified everybody on the night shift."When Jones persisted in his denial,Jerome said that hehad his permission to make them leave him alone if theycame snooping around.William Ray was employed by the Respondent fromMay 21,1964,untildischarged on June 4. He wasinterviewed by Louis who had his application in front ofhim. Louis asked Ray if he was single and upon receivingan affirmative reply, Louis said,"well you ain't got nothingtoworry about,because you don't give a damn. We atGlazer's don'twant a union. If you happen to sign a unioncard,you can seek a job elsewhere.We at Glazer's don'twant a union.We won't tolerate it." On cross-examinationRay testified that Louis elicited from him the fact that Rayhad a brother and a brother-in-lawworking for theRespondent.I fully credit Ray's version of his interviewwith Louis.The interview itself affords a further insightinto the entire purpose of these personal and individualconferences staged by Jerome and Louis. Clearly theintent was to intimidate those interviewed by convincingthem that union organization or even union activity wouldlead to discharge,loss of income,and loss of opportunity tosupport or educate their families.Where, as here, theindividual was unmarried,the approach was more directand belligerent by telling him that he "didn't give a damn"and then bluntly informing him that adherence to theUnion meant discharge.Sometime between the date of Jerome's first speech,which I find occurred on May 7, and his second speech,which I find occurred on May 21,the Respondent calledthe "State Unemployment Office" and requested that theysend some men over. According to Jerome,Louis and theRespondent's personnel and credit manager handled thismatterand they informed him that,because ofconstruction activity around the personnel manager'soffice, they had arranged to take the applications in thecenter of warehouse No. 2. He also testified that theyexpected 20 to 30 applicants on a particular day.7concerning information from his brother Louis,and that histestimony was"theyexpected twenty or thirty men that day "[Emphasis supplied ] GLAZER STEEL CORPORATIONIn evidence"was a list of job applicants who filedapplicationsandwere not hired from March 1 toDecember 31. This exhibit shows that there were 11 suchapplicants on May 13 and 1 on May 14. At no other timeduring the period covered by the exhibit were there morethan three applicants on any one day.Walker testified that 9 regular employees were workinginwarehouse No. 2 when approximately 25 applicantswere filling out applications for employment and that allthe regular employees saw this. Norman testified he saw15 to 20 men filling out applications for employment inwarehouse No. 2 on a day between Jerome's first andsecond speech.He also testified that on the same daysomeone from the personnel office started to take picturesof the regular employees.He asked his foreman,Bailey C.Ford,why they were taking pictures and Ford replied,"For to go on your record."Jerome further testified that the taking of applicationswas in anticipation of a strike, he testified,"I didn't knowhow fast they were moving. I had no idea." He also stated,"of course in my second speech I made it clear after Iheard that we had a lot of people coming,and I just letthem know in case of a strike I was ready for them."In response to my question as to what prompted hissecond speech,Jerome replied: "after I had spoken tothese peoplenone of them had indicated a union to anygreat extent,except for about a white card,so I felt that Ishould go out and tell them about,we had madearrangements just in case these white cards were signed,and that they were possibly going to pull a picket deal onme, that I was going to be ready for them,and I wanted tolet them know that I had these applications,that we hadarrangements,we had these ready in case we needed tenor fifteenmen in a hurry." [Emphasis supplied.]I note that despite Jerome's and Louis' denials that anyof the employees interviewed in their private offices wereasked whether they had signed a union card,Jerome in theabove testimony stated as one of his reasons for the secondspeech that, "none of them had indicated a union to anygreat extent." ThusJerome, himself, indirectly confirmedthe fact that information concerning the Union and theextent of union adherence of the employees was elicitedduring the interviews.This,inmy view,constitutesadditional ground for crediting the testimony concerningthe interrogation as set forth above.Thereafter on May 21 Jerome assembled the employeesand gave the following speech. (Resp.Exh. 6.)During the past few days many men have beencoming in here looking for jobs. I want you to know weare taking applications to get ready to hire all of thequalified men we can use because of the turnover wehave had here. Additionally, we know that the Unionwhich if fooling around with you men is the sameUnion which pulled men out on strike at EvansCooperage Company. If the same thing happens here,we hope to be ready for it.Iam sure the employees at Evans Cooperage wholost their jobs during the strike there never thought itwould happen when they let the Union men talk theminto signing cards. We want you to know that it couldhappen here just as it did there,because we do notintend to let any Union close this plant or put us out ofbusiness.There are some of you men standing here right nowwho lost your jobs at Southwest Steel,Flintkote, and8G C Exh 2. Apparentlythere were applicants who did notleave applications11other places right here in New Orleanswhere theUnions got in and ranoff the Company'sbusiness.Some ofthose very same men are in here right nowtrying to stab their company and me in theback. Letme say to the restof you-Don't let them get awaywith it.I am telling you rightnow-This companyis goingto stay in business,the same as Evans Cooperagestayed in business when the Steelworker'sUnioncalled a strikethere.Just ask the Steelworker'sUnion-and the men they caused to lose theirjobs-WhathappenedatEvansCooperageCompany? If you don't believe whattheytell you-orif theydon't tell you what I am telling you-then, justcheck for yourselfwith EvansCooperage Companywhichis located on Peters Road in Harvey, Louisiana.You menowe a lot of thanks to our workers herewho have seento it that this Union never causedtrouble here.My advice to youis to listen to thosemen and not to some professional troublemakers.Now-This isall I am going to say right now. Butbeforeyoudo anything,pleasebe sure youunderstand what this is all about.C. TheDischarges1.Willie Jones:Jones was discharged for sleeping onthe job on May 21.Jones, a candid witness, freely admittedthat he had a propensity for sleeping and the rare ability todoze off at any given time. He slept in the cab of his craneand in the trucks regularly during the lunch hour and onoccasion overslept.He engaged in this extracurricularpastime during the entire period of his employment fromMay 1964.These facts were well known to his supervisors,Roy A.Daigle, the night foreman,and Foreman Ford.Jones' union activity was limited to signing a unionauthorization card. He was employed on the night shift,which management knew to be heavily staffed by unionadherents.Calice, the admitted informer,seeinfra,wasalso employed on the night shift and was present whenJones signed his card.Jerome, when talking with Jones onthe occasion when Jones wanted to borrow $50, askedJones about the Union and when Jones replied that he didnot know anything about it, Jerome said,"that's strange. Ithought they had notified everybody on the night shift." Itwas during this same interview that Jerome made it clearthat he would fire certain employees whom he knew to beunion solicitors.Louis, in his private interview with Jones,likewise expressed the opinion that everyone on the nightshifthad signed union designations.While it wasestablished that Jones was warned on May 17 foroversleeping,it is plain that Daigle was upset, because, onthis occasion,Jones was 20 minutes late in returning towork.Daigle's warning was couched in terms that the nexttime it would be "fatal."Nevertheless Joneswasdischarged without another opportunity. In view of thefindings I make herein,I am convinced that except for theextreme sensitivity and aversion of the Respondent tounion activity, Jones would not have been dischargedwithout another chance.Icredit neither Daigle's norFord'stestimony that Jones had been a subject ofdiscussion between them on four to six occasions over aperiod of several months.2.Samuel L. Mock:Mock was employed on February 24and discharged on May 28 because of poor work.Althoughthetestimonyshows that part of Mock's poorworkmanship was due to faulty equipment and that Mockwas given inadequate training,Iconclude that that 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence is insufficient to establish that the reason givenfor the discharge was pretextual. Mock engaged inminimal unionactivity and was a short-term employee,havingbeen employed about 3 months. I believe that theGeneral Counsel's argument,under these circumstances,to the effect that Mock's alleged deficiencies weretolerateduntilhisunionadherence became known,provides only a basis forsuspicion.Accordingly I willrecommendthat the8(a)(3) allegationwith respect to Mockbe dismissed.3.Jack Bell, Lee Oscar Longe, Joseph Royal, WilliamRay, Jr.:Each of the above employees was dischargedbecause ofgambling.Itwas stipulated that each of themreceived a notice on June 4 which read as follows:GLAZER STEEL CORPORATIONThe work force is being reduced. You are beingincluded in the reduction because you were shootingdice on the night shift.The General Counsel's witnesses including the abovedischargees testified that the dice playing occurred atlunchtime on the night shift from 10 to 10:30 p.m. Theytestified that Longe did not at anytimeparticipate in thedice games; that Jones participated on one occasion; thatDonald Barard and Roland Calice regularly participated;that the dice games were quite frequent, two or threetimesper week during the last 6 weeks to 3 months of theiremployment; that the night foreman, Daigle, passed by onseveral occasions; that theymadeno attempt to hide theirdice game-they shouted and talked loudly while the dicegame was in progress;that the stakes werepennies,nickels,and dimes; that therewas no rule againstgamblingon the Respondent's premises;and that they hadnever been told thatgamblingwas a cause for discharge. Icredit the above testimony and so find.The dice games came to the attention of the Respondentwhen Calice contacted Louis on Friday, May 28, about atransfer from the night shift to the day shift because thenight work interfered with his military obligations to theArmed Forces. Louis told him to contact him on the nextday, Saturday. Calice did not show up on Saturday but didcome to Louis' office on Monday, May 31. Louis testifiedthat when Cahce came in on Monday morning he "startedpumping him" and that he then "pulled out" of Calice theidentity of those gambling with him, how long it had beengoing on,what stakes were involved, and how often it wasdone. After receiving this information Louis said "Wellnow, thisis informationthat I want you to tell my brotheralso." Louis and Calice then went to Jerome's office andLouis said, "I want you to hear what this boy's got to say."Jerome, after hearing what Calice had to say, then askedCalice if he wouldsigna statement to that effect. Louistestified that while Calice was talking to Jerome he went tothe next door office and dictateda statementwhich wastyped. He said he brought back the statement to Calicewho said that there were not enoughnames in it.Jerome,in his own handwriting, then added the names of LeeLonge and William Ray. Calice placed his initials besideeach name and signed the statement.9Jerome testified that prior to hearing Calice's story hehad no knowledge of any gambling and "that's why I wasdisgusted."Calice was first employed by the Respondent in March1965 and was terminated for gambling on June 4, 1965,s See Resp Exh. 18.when he received a notice similar to those received by Belland the other alleged dice players.Calice testified that on Monday, May 31, when hecontacted Louis about changing to the day shift, Louis saidthat heheardabout gambling going on and that Louisaskedhim if he was involved in it. Calice replied that hewas and then named the others. He then signed thestatement, as described above, after repeating the story toJerome. Calice further testified that the stakes were from$.50 to $2 and that on one occasion he won $8 to $10 fromWillie Jones in the dressing room, which caused them tobe late going to work.In his testimony at the hearing Calice said he playeddice every night for more than a month prior to histermination and that after working Monday on the nightshifthe was transferred to the day shift commencingJune 1 until terminated on June 4. His signed statement(Resp. Exh. 18) given to the Respondent states that heengaged in dice playing "at least ten times" during thepast few weeks.Daigle, the night-shift foreman, testified in agreementwith other witnesses that he called on his walkie-talkie tonotify the night-shift employees when it was time to go tolunch and when the lunch period (10 to 10:30 p.m.) wasover and it was time to return to work. He testified that healways ate his own lunch in warehouse No. 3 and that theemployees sometimes ate in warehouse No.1 andsometimes in warehouse No. 2. He stated that he knewthis because after the lunch period he would walk fromwarehouse No. 3 and see the group of employees emergingfrom warehouse No. 1 or No. 2. He denied that he wasaware of or had any knowledge of the dice games. Iexpressedmy disbelief of this testimony during thehearing and I now affirm this disbelief and discredit histestimony. I find under the circumstances under which thedice games were conducted (the fact that Daigle did walkaround the plant during the lunch period on occasion) thathe knew about and tolerated the gambling that was beingengaged in by the employees on their own time and not inviolation of any company rule.Idiscredit completely Louis' account of his Fridayevening, May 28, visit to the plant when he testified that hesaw gambling going on. I consider this testimony to havebeen designed to bolster the justification for thedischarges.Not only did Louis make an unfavorableimpression by his general demeanor but analysis of thetestimony of Louis, Jerome, and Calice inevitably leads tothe above conclusion.Louis testified that he saw Calice gambling, yet Calicetestified that Louis said he "heard" there was gamblingandaskedhim if he was involved. Louis testified that whenhe saw the gambling he was "disgusted." Jerome was also"disgusted" when hefirstheard about it onMonday fromCalice.Louis testified that he did not look up Daigle thatnight (Friday) because his wife was waiting outside andwas impatient. In my view neither Louis nor Jerome wouldbe so "disgusted" as to refrain from reacting to thegambling if they indeed had considered this a seriousoffense. Clearly, at the very least, Louis would have let themen know that they should discontinue immediately andwould have informed Daigle prior to Monday. Certainly hewould have talked with Jerome prior to Monday. Louis'statement to Jerome when he brought Calice to Jerome onMonday was "I want you to listen to this" and to Calice "Iwant you to tell this to my brother." If Louis had in factseen gambling, the above remarks would have beenunnecessary and out of place and Jerome would haveknown about it before Monday. Even after Louis and GLAZER STEEL CORPORATIONJerome learned about the gambling from Calice, they didnothing about it. Calice was transferred to the day shift ashe requested and the "gamblers" were permitted to workthe rest of the week and presumably to gamble.Subsequently Calice and the others were included in theclaimed "economic" layoff on June 4, the following Friday.This is not the reaction of men who are "disgusted" andupset by an offense which they consider serious, certainlynot the type of reaction Louis and Jerome would have, inmy opinion. I also have considered the fact that Louistestifiedapproximately 1month after all the otherwitnesses and that he admitted that he had read thetranscript of their testimony. I believe, as I have statedabove, that Louis contrived this implausible tale of hisFriday night visit to lend credence to the defense. I haveno doubt that the inclusion of Bell, Ray, Longe, and Royalin the layoff was because of their known union adherenceand that the gambling was a coincidental fact employed asthe pretext. Actually, whether Louis visited the plant onFriday is immaterial to my finding.Iam further persuaded to this view by the fact thatLouis and Jerome were so imbued with antipathy towardunion organization that they did not pass up anyopportunity to interrogate their employees concerning theUnion and union activity. Thus, I conclude, as Louis13testified, that when Calice requested a transfer to the dayshift, Louis "pumped" him and learned the identity of theunionadherents on the night shift and that the gamblingcame out during this "pumping" process. I discreditCalice's testimony that Longe participated in the dicegamesat any time and believe that hisnamewas includedas an afterthought. This is substantiated by the fact thatJerome, himself, added Longe's name after Calice'sstatement was typed. In my opinion, Longe's name wasadded at Louis' or Jerome's suggestion because of Calice'sdisclosure that he was aunionsympathizer.Jerome testified at some length concerning the"economic" layoff of June 4. He related how thethreatened steel strike of 1964 and the longshore strike onthe East Coast which ended in February 1965 createdconditions which required more manpower and that, in thelatter part of May 1965, the number of men then employedwas excessive for the work available.10His elaboration of the effect of the threatened steelstrikeand the longshore strike on the Respondent'sbusinessconsisted of conclusionary statements.Noproduction records, no monetary or volume figures ofsales, shipments, or receipts were introduced. However,General Counsel's Exhibit 3, produced by the Respondentat the General Counsel's request, is quite enlightening onthe subject:Week ending:June 5June 12June 19June 26No. of employees64494949No. of hours2939271327452811Average hoursper man45.955.35657.4Ihave not carried the computation any further as Ibelieve that the statistics for the 3 weeks following the,layoff of 15 men amply demonstrate that the 49 menretainedworked considerable overtime and thereforetotaled almost as many hours as the 64 men who workedduring the week of June 5. Indeed, the difference in man-hours between June 5 and June 26 is only 128 hours, whilethe difference between June 5 and June 12 is 226. Thusthe difference would show that in effect three to five menworking about 43 hours per week was all that was saved.Of the 64 employees for the week ending June 5, Jack Bellwas 25th in seniority, Royal 30th, Longe 33d, and Ray37th. Examination of this exhibit shows that most senioremployees were retained. Thus if seniority was used toeffect an economic layoff, Bell, Royal, Longe, or Raywould not have been laid off except for the pretextualreason that they were gambling. Moreover, the above chartdemonstrates that following the June 5 layoff the averagehours worked by the employees increased as much as 11-1/2 hours per week by June 26. This constituted for the 49remaining employees a decided increase in their take-home pay. It could be interpreted as a further inducementto the employees to withhold their support of the Union.However, I make no such finding.Ifurther conclude, from the onlystatisticsthat areavailable, that there was not such a declinein businesswhich warranted an economic layoff commencing June 5.Contrary to the testimony of Louis and Jerome, whom Ifind to be untrustworthy witnesses, I conclude that the"economic" layoff of June 4-5 was hastily decided on orabout Tuesday, June1, as adevice to rid itself of the nightshift, the hotbed of union activity, and that theinformationfurnished by Calice concerning the union activity on thatshiftacted as the catalyst. Gambling was anothercircumstance which was used as a pretextto eliminateunionadherents. I find that the layoff of June 4-5, was aculminationof the determinedcampaignwaged by theRespondent against the Unionand union organization andwas designed to stifleunion organizationand to deteremployees fromengagingin union activity. Accordingly, Ifind that Bell, Royal, Longe, and Ray were discharged inviolationof Section 8(a)(3) and (1) of the Act. Even if therewas some justification for a minor reduction in force, theselection of Bell, Royal, Longe, and Ray was made for adiscriminatory purpose and would likewise constitute aviolation of Section 8(a)(3) and (1). Calice, in my opinion,was included in the layoff as window dressing." The first10Yet Jerome, in his second speech, on May 21, said that theywere planning to hire more men because of turnover11"If discouragement of union membership is a substantial,motivatingreason for a layoff, theexistence of an alternate groundof justification is no defenseThe charge is sufficientlyestablished if, in addition to an economic ground shown .thereisproof from which [I] may fairly findthat the layoffs weremotivatedby a purposeto interfere with union organizationalactivities" N.L.R.B. vLexingtonChair Company,361 F 2d 283(C A. 4). See alsoNachman Corporation v N L R B,337 F.2d 421,423 (C.A7);Marshfield Steel Company v. N L.R B.,324 F.2d 333,337 (C A8);0. A Fuller SuperMarkets,Inc,152 NLRB 217;Heck's Inc,156 NLRB 760. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDreaction to Calice's"confession"was to comply with hisrequest for transfer to the day shift. Louis testified that hemadethe transfer on Tuesday, "so I could keep him awayfrom these boys." Apparently this protective attitude wasquickly dissolved by Friday to the expediency for "evenjustice," for Calice, on that day, received the samenotificationof layoff forgambling asthe others.As I have indicated above, I conclude that Jones wouldnot have been discharged without another opportunityexcept for his suspected union sympathies.Accordingly, Ifind that the discharge of Jones was likewise a violation ofSection 8(a)(3) and(1) of the Act.12D. Analysisand Concluding FindingsThe recordfully demonstrates that the Respondent, assoon as it obtained knowledge of union organization,reactedquicklybyembarking on a campaign ofintimidation directed against its employees.The initialstep was the first speech of Jeromeon May 7.I find thatthis speech,in thinly disguised verbiage,was intended toand did conveyto the employees dire threats of economicdisaster if the employees joined or assistedthe Union. Thisspeech,viewed in the entire contextof theRespondent'scourse of conduct as found herein,was merely theintroductory phase of a "scare" campaign directed againstits employees.I therefore find it to be violativeof Section8(a)(1) ofthe Act.13Even when this speech is viewed inisolation,itmust beconcludedthat Section 8(c) of the Actcannot protect the clear threats which it expressed. Themessage of dire forebodings in the speech referred notonly tothe possible eventuality of a union majority andbreakdown in collective bargaining,but also extended tothe mere designationof the Unionby its employees.This isthe plain message contained in "NumberOne" of thespeech which reads as follows:If youare asked to sign a union card,my advice is(DON'T DO IT).Thinkbefore you act.Ask yourself,what can this Uniondo forme, and what can it do tohurt me? Don't let anyone push you into making whatmay be the biggest mistake of your life 114The conclusion is inescapable that the speech equatedunion designation or union adherence of its employeeswith a strike; that union designation or union adherenceplaced the employees in a fightwith theRespondent; andthat union designation or union adherence would causehardship and loss of jobs and income. The language of thespeech in its overall contextconveyedto the employeesthe implication if not the conviction that there would be notrue and good-faithcollective bargaining in the spirit of theAct, but thatthere would be strikes,hardships,and loss ofemployment.Accordingly,Ifind this speech to be anindependent violation of Section8(a)(1) of the Act.15Each of the interviews conductedby Louis andJerome,between Jerome'stwo speeches, was accompanied bycoercive interrogation,threats of economic reprisals, andnotice that union activity was under surveillance. Such12Although Barard was named as a gambler it is apparent thathe was not a union sympathizer and therefore he was notdischarged13Grolier Manufacturing Company,Inc, 158 NLRB 244.14Emphasis in original.15Virginia Electric and Power Company v. N L R B ,314 U S469 Unlike theVirginiacase the Respondent here did not advisethe employees that they do have a right to join or designate theUnion as their collective-bargaining representativeconductconstitutes classic violationsof Section 8(a)(1) ofthe Act,long condemnedby theBoard.lsItwas stipulatedat thehearing that a bargainingdemandwas made May 25 by letter dated May 24and thata petitionfor anelection wasnot filed until May 27. As ithas beenfound above,that Jerome'sfirstspeech wasmade on May 7; that thepersonal interviewsby Jeromeand Louis were staged between May 10 and May 20; thatduring thisperiod,aboutMay 13, applicants foremployment were paraded intheworkarea of theemployees;and that Jerome'ssecond speech wasdelivered on May 21, the record shows that the Union hadnot, as yet,even madea demand forrecognition. It isapparentthat theinterrogationdid not haveany legitimatepurpose.17 It isfound therefore thateach interviewdescribedabove in section Bof thisDecision constitutedan independent violationof Section 8(a)(1) of the Act.'sLouistestifiedthat he followeda pattern, that he had theapplication in frontof him,that hetold them they had ajob, continuouswork,continuous income, that this insuredabilityto get ahead and raise a family,that this incomeshould notbe interrupted,thatif the Unioncame in andorganizedthe plant therewas apossibilityof a strike, a lotof trouble,danger of personal injury, and inability to carefor one's family. He furthersaid thathe emphasized thatthe Company did not wanta union, thata single man didnot have responsibilities,that he calledattention to theopen door policy of the Company and the availability ofsmall loans.Even if Louis' version be credited, I wouldfind theseremarks in the entirecontext to be violative ofSection 8(a)(1).Clearlythese remarks are coercive andintended to putfear of loss ofjobs, income,etc., into theemployees'minds.However, I have concluded above, bycreditingthe versionsof the employees, that Louis andJerome went muchfurther intheir remarks than admittedby them.Ialso find that Jerome's second speech was part andparcel of Respondent's overall scare campaign against theUnionandwasdelivered,asJerometestified,todemonstrate to employees that replacements wereavailable and imminent.Under thesecircumstances I findJerome's second speech to be violative of Section 8(a)(1) ofthe Act. '9The open displayof applicants to the employees inwarehouseNo. 2, in between the two speeches,was stagedfor the purpose ofthreateningthe employees with loss oftheir jobs. There seemslittledoubt of thiswhen Jerome'stestimonyisconsidered.In redirect examination, inresponse to his counsel's questionwhether anyone hadmentionedthe possibility of a strike or whetherthere wasany discussionof a strikeor picketing,Jeromereplied, "Iwas scaredthe thing was goingto move awfullyfast and Ihad to be prepared at thistime."As thiswas prior to thedemand forrecognitionand thepetition for election and astherewas not even a hintof a possiblestrike, this"ostentatious flauntingof a largenumber ofapplicants forjobs byhavingthem fill out jobapplications in the plant16TheUnion News Company,112 NLRB 420, 424,Gruber'sFood Center,Inc,159 NLRB 629.17Blue Flash Express, Inc.,109 NLRB 59118Gruber's Food Center,supra.19N L R BvMarshSupermarkets,Inc.,327 F 2d 109, 111(C A 7), cert denied377 U.S. 944,citingHendrix ManufacturingCompany, Inc v N L R B , 321F 2d 100, 104, where the FifthCircuit held that similar remarks were"subject to construction bythe listener as a plain warning that Union victory meant [loss ofemployment] " GLAZER STEEL CORPORATION-15under the eyes of employees,"20 had as its principalpurpose the intimidation of its employees; that if theydesignated or adhered to the Union, they would bereplaced.Ifind that the receipt of mass applications foremployment in full view of its employees was anindependent violation of Section 8(a)(1) of the Act.Ihave previously referred to the Respondent's topmanagement,Louis and Jerome, as having a high degreeof sensitivity and aversion to union organization of theirplant. The entire antiunion campaign21 of the Respondentdisplayeda callous disregard of the rights of theemployees under the Act and was carried on by blatantand flagrant violations of the Act as described herein. Thisattitude apparently persisted when, in September, FordinterrogatedWalker concerning his union activity. Astestified to by Walker, Ford gave him a ride sometime inSeptember after work and asked Walker if he hadanything to do with the Union or bringing the cards into theplant. Ford said that six men had said that Walker broughtin the cards. Walker denied it and Ford said, "I don'tbelieve that you did." I find thisinterrogationwas coerciveand constituted an independent violation of Section 8(a)(1)of the Act.conduct in violation of Section 8(a)(1) of the Act, I shallrecommend that the Respondent cease and desisttherefrom and post appropriate notice to its employees tothat effect.Because of the character and scope of the unfair laborpracticesfound to have been engaged in by theRespondent, I shall recommend that it cease and desistfrom in any other manner interfering with, restraining, andcoercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.As the employees in general appear to me to be at a lowlevel of literacy and education, I shall also recommendthat in addition to the posting of the notice hereinrecommended, that the Respondent shall read said noticeto the employees who shall be assembled together for thatpurpose. In view of the character and the involvement oftopmanagement in the unfair labor practices foundherein, I further recommend that the Regional Director ora duly designated representative shall be present when theaforesaid notice is so read.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAWIV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) and (3), I shallrecommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepurposes of the Act.I have found that the Respondent's discharges of Jones,Bell, Longe, Royal, and Ray22 violated Section 8(a)(3) and(1)of the Act. I shall therefore recommend that theRespondent offer them immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of earningsthey may have suffered as a result of the discriminationpracticed against them, by payment to each a sum ofmoney equal to that which each normally would haveearned as wages from the date of their discharge to thedate of Respondent's offer of reinstatement, less the netearnings of each during said period, with backpay andinterest thereon to be computed in the manner proscribedby the Board inF.W. Woolworth Company,90 NLRB 289,andIsis Plumbing & Heating Co.,138 NLRB 716. Havingfurther found that the Respondent has engaged in other20 Southland Cork Company,146 NLRB 906,908.21Pertinent to the entire context is the statement of the CourtofAppeals of the District of Columbia, "an employer's`prediction'of untoward events may constitute an illegal threat ifhe has it within his power to make the prediction come true[citations omitted].Itseems clear that Contress did notintend to protect an unqualified assertion of such importance[i e., reduction of workweek] unless the utterer can show that he1.The Respondent is engaged in commerce and theUnion is a labor organization, all within the meaning of theAct.2.By engaging in certain described conduct referred toinsection III,hereof,Respondent interferedwith,restrained, and coerced its employees in the exercise ofrights guaranteed to them by Section 7 of the Act, andthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.3.By engaging in the conduct described in section III,C, above, Respondent discriminatedagainstemployees inregard to their hire and tenure of employment, and termsand conditions thereof in order to discourage membershipin the Union, and thereby engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.4.All of the allegations of the complaint to whichfindings of violation have not been made are herebydismissed.In the light of the preceding conclusions, Respondent'smotion to enter an order of dismissal is without merit andis hereby denied.RECOMMENDED ORDERUpon the foregoing findings and conclusions and theentirerecord in this proceeding, and pursuant toSection 10(c) of the Act, it is recommended that theRespondent, Glazer Steel Corporation, New Orleans,Louisiana, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively questioning its employees concerningtheirunionmembership, activities, and sympathies;engaging in surveillance or giving the employees thehas some reasonable basis for it."InternationalUnionofElectrical,Radio and Machine Workers(NECO ElectricalProductsCorp) v N L R B,289 F.2d 757, 76322Bell, Longe, Royal, and Ray ostensibly were laid off ratherthan dischargedHowever, throughout the hearing the partiestreated this layoff as a discharge which in fact it was and I have sofound 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDimpression of surveillance of its employees' unionactivities; threatening its employees with loss of jobs, lossof income, and family hardship because they engaged inunion activity or signed union authorization cards; or inanymanner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed by theAct.(b)Discouraging membership in or activities in behalfof United Steelworkers of America, AFL-CIO, or anyother labor organization, by discriminatorily dischargingany of their employees or in any other mannerdiscriminating regarding hire, tenure, or condition ofemployment.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to reinstateWillie Jones, Jack Bell, Lee O.Longe, Joseph Louis Royal, and William Ray to theirformer or substantially equivalent positionswithoutprejudice to their seniority or other rights and privileges,and make them whole in the manner described in theportion of this Decision entitled "The Remedy" for anyloss of earnings suffered by reason of the discriminationpracticed against them.(b)Notify Willie Jones, Jack Bell, Lee O. Longe, JosephLouis Royal, and William Ray, if they are serving in theArmed Forces of the United States, of their right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and make available to the Board or itsagents, upon request, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms hereof.(d)Post at its premises at New Orleans, Louisiana,copies of the attached notice marked "Appendix."23Copies of said notice, to be furnished by the RegionalDirector for Region 15, after being duly signed by anauthorized representative of Respondent, shall be postedimmediately upon receipt thereof, and be maintained by itforaperiod of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.24APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO, or any otherunion,by discharging or otherwise discriminatingagainst any of our employees because of their unionactivities.WE WILL NOT ask our employees about their unionmembership, activities, or desires or intimidate themfrom joining or assisting the Union.WE WILL NOT interfere with,restrain,or coerce ouremployees in the exercise of their rights guaranteed inSection 7 of the Act by coercively interrogating ouremployees concerning their union activities, orthreatening economic reprisals in the event the plantbecomes unionized.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form, join, or assistUnited Steelworkers of America, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollectivebargainingorothermutual aid orprotection, or to refrain from any or all such activities.WE WILL offer Willie Jones, Jack Bell, Lee O.Longe, Joseph Louis Royal, and William Rayimmediate and full reinstatement to their former orsubstantially equivalent positions without prejudice totheirseniority,vacation,orotherrightsandprivileges, and will make them whole for any loss ofearnings suffered as the result of the discriminationagainst them.WE WILL notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates, of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces.GLAZER STEELCORPORATION(Employer)22On the event that this Recommended Order be adopted bythe Board, the words "an Order" shall be substituted for "aRecommended Order of a Trial Examiner" in the notice. In thefurther event that the Board's Order be enforced by a UnitedStates Court of Appeals the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for "anOrder "24 In the event that this Recommended is adopted by theBoard, this provision shall be modified to read, "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith "DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any questions concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.